
	
		III
		111th CONGRESS
		1st Session
		S. RES. 292
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2009
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Congratulating the Park View All-Star
		  Little League team for winning the 2009 Little League World Series
		  championship. 
	
	
		Whereas on August 30, 2009, the Park View All-Star Little
			 League team, affectionately known as the Blue Bombers, of Chula
			 Vista, California defeated the Kuei-Shan Little League team of Chinese Taipei,
			 by a score of 6–3 to win the 2009 Little League World Series at Williamsport,
			 Pennsylvania, becoming the 2009 Little League World Series champions;
		Whereas in their previous game, the Blue Bombers defeated
			 a versatile and dynamic team from San Antonio, Texas, winning 12–2 in 4 innings
			 to become the United States Little League champions;
		Whereas the Park View All-Star Little League team is the
			 first San Diego County team to win a Little League World Series championship
			 since 1961 and the first team from California to win the championship since
			 1993;
		Whereas 2009 is the fifth time a Little League World
			 Series champion has been crowned from California and the 31st time a United
			 States team has won the Little League World Series championship;
		Whereas the Blue Bombers set the record for most home runs
			 in the Little League World Series, with 19 home runs overall in the tournament,
			 besting the previous record by an incredible 6 home runs;
		Whereas the Park View All-Star Little League team is
			 comprised of: Bradley Roberto, Andy Rios, Markus Melin, Nick Conlin, Seth
			 Godfrey, Bulla Graft, Daniel Porras, Jr., Jensen Peterson, Kiko Garcia, Luke
			 Ramirez, Isaiah Armenta, and Oscar Castro;
		Whereas the Park View All-Star Little League championship
			 team is coached by Ric Ramirez and managed by Oscar Castro;
		Whereas true to the Little League pledge, the Blue Bombers
			 played with heart, dignity, and class and, in a gesture of extraordinary
			 sportsmanship, the Blue Bombers invited the Chinese Taipei team to join them on
			 their victory lap around the field at Williamsport;
		Whereas while the Park View All-Star Little League team is
			 made up of 12 all-stars that won the championship, the entire league is made up
			 of more than 400 players and thousands of family members of players, who are
			 all part of this success; and
		Whereas the victory by the Park View All-Star Little
			 League team has brought tremendous excitement and pride to the city of Chula
			 Vista, the county of San Diego, the State of California, and the United States:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Park View All-Star Little League team from Chula Vista, California for winning
			 the 2009 Little League World Series championship; and
			(2)commends the
			 families, coaches, volunteers, and community of the team, whose untold
			 dedication and countless hours of volunteerism contributed to the team’s
			 success on and off the field.
			
